Citation Nr: 0634166	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
before February 18, 2005, and an initial rating higher than 
30 percent from February 18, 2005, for chronic obstructive 
pulmonary disease and residuals of coccidioidomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2005 and January 2006, the Board remanded the case 
for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From September 23, 1999, to January 22, 2001, chronic 
obstructive pulmonary disease was manifested by shortness of 
breath, and coccidioidomycosis was inactive. 

2. From January 23, 2001, chronic obstructive pulmonary 
disease is manifested by an FEV-/FVC in the range of 56 to 70 
percent and a DLCO (SB) of 58.6 percent, and 
coccidioidomycosis was inactive. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
from the effective date of service connection, September 23, 
1999, to January 22, 2001, for chronic obstructive pulmonary 
disease and residuals of coccidioidomycosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.97, Diagnostic Codes 6604, 6835 (2006).

2. Since January 23, 2001, the criteria for an initial rating 
of 30 percent for chronic obstructive pulmonary disease and 
residuals of coccidioidomycosis have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.97 
Diagnostic Codes 6604, 6835 (2006).

3. Since January 23, 2001, the criteria for an initial rating 
higher than 30 percent for chronic obstructive pulmonary 
disease and residuals of coccidioidomycosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.97 Diagnostic Codes 6604, 6835 (2006).


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim for increase, the RO provided pre-
adjudication, substantial notice of the VCAA on the 
underlying claim of service connection by letter, dated in 
March 2001.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the current claim for a higher 
rating.  Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded VA 
examinations in 2001, 2002, 2003, and 2005, and both VA and 
non-VA records have been obtained.  In March and July 2006, 
the veteran notified VA that he had no other evidence to 
support his claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist under the VCAA 
have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing Law and Regulations
Procedural History 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a case where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In the rating decision in January 2003, the RO granted 
service connection for chronic obstructive pulmonary disease 
and residuals of coccidioidomycosis, and assigned an initial 
10 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 
6604 (chronic obstructive pulmonary disease) and Diagnostic 
Code 6835 (coccidioidomycosis), effective from September 23, 
1999, the date of the receipt of the claim for service 
connection.  While on appeal, in a rating decision in July 
2005, the RO increased the initial rating to 30 percent, 
effective from February 18, 2005, under the same Diagnostic 
Codes.

Under Diagnostic Code 6604 for chronic obstructive pulmonary 
disease, the criteria for the next higher rating over 10 
percent, that is, a 30 percent rating, are pulmonary function 
test results that show Forced Expiratory Volume at one second 
(FEV-1) of 56 to 70 percent of predicated value; the ratio of 
FEV-1 to Forced Vital Capacity (FVC) (FEV-1\FVC) of 56 to 70 
percent of predicated value, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) 
(SB) of 56 to 65 percent of predicated value.  

The criteria for the next higher rating over 30 percent, 
which is a 60 percent rating are pulmonary tests results that 
show an FEV-1 of 40 to 55 percent of predicated value; FEV-
1/FVC of 40 to 55 percent of predicated value; a DLCO (SB) of 
40 to 55 percent of predicated value.

Under Diagnostic Code 6835 for coccidioidomycosis, healed and 
inactive mycotic lesions, which are asymptomatic, zero 
percent disabling.  Chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough is 30 percent disabling, and chronic pulmonary mycosis 
requiring suppressive therapy is 50 disabling. 

In rating coexisting respiratory conditions as here under 
Diagnostic Code 6604 and Diagnostic Code 6835, a single 
rating will be assigned under the diagnostic code, which 
reflects the predominant disability. 38 C.F.R. § 4.96(a). 

Factual Background 

VA records, dated in 1999 and 2000, do not contain a 
pulmonary evaluation.

In August 2000, the veteran had a pulmonary evaluation by a 
private physician.  The veteran complained of shortness of 
breath, which was getting progressive worse, but he denied a 
cough or sputum production.  He was not using oxygen.  On 
physical examination, the lungs were clear.  The physician 
noted the lack of serial pulmonary function tests.  The 
physician commented that the veteran had moderate chronic 
obstructive pulmonary disease. 

On VA examination on January 23, 2001, the veteran complained 
of shortness of breath, which was getting progressive worse.  
He denied a recurrence of coccidioidomycosis or a cough.  
Chest X-rays revealed some scarring and calcified granulomas.  
A pulmonary function test on the same day revealed a FEV-
1/FVC of 59 percent of predicated value, post-bronchodilator, 
and a DLCO (SB) of 58.6 percent of predicated value.  

On VA examination in August 2002, the veteran complained of 
shortness of breath and wheezing.  He denied a cough, sputum 
production, and hemoptysis.  Chest X-rays revealed old 
granulomtous disease.  The pulmonary function tests did not 
test for FEV-1 or FEV-1/FVC, post- bronchodilator, or for 
DLCO (SB).  

On VA examination in March 2003, the veteran complained of 
shortness of breath. There was no cough or hemoptysis.  After 
a chest X-ray, the examiner stated that the 
coccidioidomycosis was healed and inactive.  The pulmonary 
function tests revealed a FEV-1/FVC of 67 percent of 
predicated value.  The DLCO (SB) was not tested. 

In January 2004, the veteran testified that he had shortness 
of breath and a morning cough. 

On VA examination in February 2005, the veteran complained of 
shortness of breath and a morning cough.  He denied 
hemoptysis.  After a chest X-ray, the examiner stated that 
the coccidioidomycosis was healed and inactive.  The 
pulmonary function tests revealed a FEV-1 of 74 percent and a 
FEV-1/FVC of 70 percent of predicated value.  The DLCO (SB) 
was not tested.

Analysis 
An Initial Rating Higher than 10 percent before February 18, 
2005

Under Diagnostic Code 6604 for chronic obstructive pulmonary 
disease, the criteria for the next higher rating over 10 
percent, that is, a 30 percent rating, are pulmonary function 
test results that show Forced Expiratory Volume at one second 
(FEV-1) of 56 to 70 percent of predicated value; the ratio of 
FEV-1 to Forced Vital Capacity (FVC) (FEV-1\FVC) of 56 to 70 
percent of predicated value, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) 
(SB) of 56 to 65 percent of predicated value.  

On the basis of the pulmonary function test on January 23, 
2001, the FEV-1\FVC was 59 percent of the predicted value 
that was in the range of 56 to 70 percent of predicated 
value, and the DLCO(SB) was 58.6 percent of the predicated 
value, both findings met the criteria for a 30 percent 
rating, and the date of January 23, 2001, is the earliest 
date as of which an increase in disability had occurred.  
Before January 23, 2001, the veteran complained of shortness 
of breath, but there were no pulmonary function tests, as 
alluded to by the private physician on the pulmonary 
evaluation in August 2000 or any other medical evidence of 
record, including VA records in 1999 and 2000, upon which to 
basis a rating higher than 10 percent before January 23, 
2001. 



Under Diagnostic Code 6835 for coccidioidomycosis, by chest 
X-rays and findings, there was no evidence of recurrence of 
coccidioidomycosis and the disease was healed and inactive.  
In the absence of evidence of chronic pulmonary mycosis or 
suppressive therapy, a higher rating than 10 percent or 30 
percent based on residuals of coccidioidomycosis were not 
met. 

During this period chronic obstructive pulmonary disease was 
the predominant disability. 

An Initial Rating Higher than 30 percent 

Under Diagnostic Code 6604 for chronic obstructive pulmonary 
disease, the criteria for the next higher rating over 30 
percent, that is, a 60 percent rating, are a FEV-1 or 
FEV-1/FVC of 40 to 55 percent of predicated value or a DLCO 
(SB) of 40 to 55 percent of predicated value.

On pulmonary function test in February 2005, the FEV-1 was 74 
percent and the FEV-1/FVC was 70 percent of predicated value.  
As these findings are not in the range of 40 to 55 percent of 
predicated value, the criteria for a 60 percent rating have 
not been met. 

Under Diagnostic Code 6835 for coccidioidomycosis, by chest 
X-rays and findings, there was no evidence of recurrence of 
coccidioidomycosis and the disease was healed and inactive.  
In the absence of evidence of suppressive therapy, the 
criteria for a 50 percent rating for residuals of 
coccidioidomycosis have not met.

Chronic obstructive pulmonary disease continues to be the 
predominant disability.

                                                                           
(The Order follows on the next page) 




ORDER 

An initial rating higher than 10 percent from the effective 
date of service connection, September 23, 1999, to January 
22, 2001, for chronic obstructive pulmonary disease and 
residuals of coccidioidomycosis is denied.

An initial rating of 30 percent from January 23, 2001, for 
chronic obstructive pulmonary disease and residuals of 
coccidioidomycosis is granted, subject to the law and 
regulations, governing the award of monetary benefits. 

An initial rating higher than 30 percent from January 23, 
2001, is denied. 




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


